DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of t/e previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.
 
Status of Application
The Examiner acknowledges receipt of the amendments filed on 5/31/2022 wherein claim 1 has been amended and claims 80 and 81 have been added.
Claims 1, 4-6, 8-12, 18, 76 and  78-81 are presented for examination on the merits. The following rejections are made.


Response to Applicants’ Arguments
Applicants arguments filed 10/21/2021 regarding the rejection of claims 1, 4-6, 8-12 and 18 made by the Examiner under 35 USC 103 over Rezania et al. (US 2004/0197367) in view of Gomez et al. (ES 2331678) have been fully considered but they are not found persuasive. However, the rejection is withdrawn for clarity issues. Because the new rejections rely on the same references as the prior Office Action, Applicant’s arguments will be addressed below.
In regards to the (withdrawn) 103 rejection, Applicant asserts the following:
Rezania and Gomez fails to teach their scaffold as having a plurality of wells having a uniform diameter. Because Rezania teaches multiple pore sizes over several ranges, there is no evidence in the reference that the scaffold has pores having uniform diameter. Regarding Gomez, there is no evidence that Gomez teaches a plurality of wells on the surface of the scaffold where each well in the plurality of wells has a uniform diameter; and 
Rezania’s scaffold consists of at least two separable components, i.e. a polymeric mar and a polymeric foam matrix. This is the opposite of a monolithic and continuous scaffold as required by the claims. 
In response to A, the issue with Applicants argument is that it relies on the definition of ‘plurality’ which has not been defined by the specification. As Applicant has not defined ‘plurality’ in their specification, the Examiner relies on the dictionary definitions which is ‘the state of being numerous’ (see Merriam-Webster definition). 
There is a reasonable expectation that the scaffold of Rezania (and Gomez) would possess ‘numerous’ surface pores having uniform diameter given that, for example, Rezania teaches that their pore size is to range from 1-300 microns with a median pore size of 45 microns (see [0081]). However, manipulation of this median pore range to exist within the described range would have been within the purview of an ordinarily skilled person. Thus, the uniform pore size, based on Rezania’s teaching, could be interpreted as the median pore size described.  Lastly, regarding the issue of ‘uniformity’, this appears to encompass a range of diameters as claim 79, which depends from claim 1, uses ranges to define the pore diameter.  
In response to B, the Examiner is not persuaded as the claim claims that the PCL scaffold is a monolithic, continuous structure where the claims is open-ended via the ‘comprising’ transitional phrase. Regarding the PCL aspect of the scaffold, Rezania, teaches that their polymeric portion of the scaffold (the PCL portion) is extruded (see [0039]) and would thus be a continuous monolithic structure as this is a feature of extrusion. If Applicant intends for the scaffold to ‘consists’ solely of PCL, then such should be claimed. However, as it is currently understood from the claim language, the scaffold is open to other structures comingled or separate entirely from the PCL portion of the scaffold.

New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8-12, 18, 76, 78-81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rezania et al. (US 2004/0197367), evidenced by Merriam-Webster: plurality.  
Rezania provides a pliable composite scaffold (see [0006]) seeded with mammalian cells (see instant claim 11) in the form of a punched down mat having a thickness of 2 mm (i.e. substantially flat) (see [0073]) (see instant claims 8 and 9). 
Figure 1 of Rezania demonstrates a composite scaffold comprising both macropores and micropores wherein the micropores are interconnected and have a diameter of less than about 50 microns (see [0019]). It is noted that Rezania defined micropores as a pore with a size of less than 50 microns. Rezania also teaches that their scaffold possesses pore having an effective pore size 50-500 mirons in order to facilitate tissue and cell growth (see [0068]) (see instant claim 81). After production of the scaffold, mammalian cells are administered or seeded within the scaffold prior to, or at the time of implantation (see [0020]). 
The composite scaffold is to be made from polymeric mat material coated by a polymeric foam matrix (see [0008] and Examples 1 and 2). The polymeric mat and fiber may be a biodegradable homopolymer/copolymer of PLA, PGA, PCL and PDO and blends thereof (see [0027, 0036]). Thus, given that both the mat and the matrix layer may both be PCL homopolymer, this would yield a scaffold comprising solely PCL (i.e. ‘consisting of’ PCL as required by instant claim 80) as a continuous monolithic structure.
The scaffold of Example 2 possesses surface macropores with a size of 300 microns and micropores with a size less than 50 microns (see instant claims 1 and 79). See MPEP 2144.05(I) with respect to obviousness of the pore sizes instantly claimed.  
Mammalian cells to be seeded within the pores of the scaffold include stem cells (see claim 15) and insulin producing cells (see [0046]) (see instant claim 18).  Example 10 discloses seeding the scaffold of Example 1 (PCL scaffold) with 106 chondrocytes (see instant claims 11-12).
Although Rezania does not teach their pores as being less than 10 microns apart (see instant claim 5), Figure 5 of Rezania clearly demonstrates that the scaffold possesses such a physical property (see instant claim 4). 
As noted above, the scaffold is to be flat. As to the length of the claimed product being between 1 and 10 cm, MPEP 2144.04(IV)(A) states where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. As to the physical properties of the resulting scaffold (see instant claim 76), it would be expected that because the scaffold material contemplated by Rezania (homopolymer of PCL) is the same as that of the instant claims, the properties would also be the same.  
Regarding the limitation that the scaffold has ‘a plurality of wells on the surface of the scaffold having a uniform diameter’, it is noted that the specification fails to provide a definition of ‘plurality’. The Examiner, therefore, relies on the dictionary definitions which is ‘the state of being numerous’ (see Merriam-Webster definition).  There would be a reasonable expectation that the scaffold of Rezania (and Gomez) would possess ‘numerous’ surface pores having uniform diameter given that, for example, Rezania teaches that their pore size is to range from 1-300 microns with a median pore size of 45 microns (see [0081]). Manipulation of this median pore range to exist within the described range would have been within the purview of an ordinarily skilled person. Thus, the uniform pore size, based on Rezania’s teaching, could reasonably be interpreted as the median pore size described. 
The only difference between Rezania  and the instant claims is that Rezania does not teach the specific combination of components as claimed in a single embodiment, or with sufficient specificity to be anticipatory.  The specific combination of features claimed is disclosed within the teaching of Rezania, but ‘such ‘picking and choosing’ within several variable does not necessarily give rise to anticipation.  Where, as here, the reference does not provide any explicit motivation to select this specific combination of variables, anticipation cannot be found.  However, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  See MPEP 2141(I).  Consistent with this reasoning, it would have been obvious to manipulate Rezania’s disclosed structures/materials to arrive at a scaffold composition comprising a monolithic, continuous PCL scaffold with a plurality of interconnected macro- and micro-pores (<20 microns and 50-500 microns).
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Rezania et al. (US 2004/0197367), evidenced by Merriam-Webster: plurality as applied to claims 1, 4, 8-12, 18, 76 and 78-81 above, and further in view of Gomez et al. (ES 2331678 – machine translation provided).
Rezania fails to teach the porosity of the scaffold as being between 50-90% as measured by computed tomography scanning.
Gomez provides a three-dimensional macroporous support, which can be biodegradable and resorbable and which comprises an organic polymer matrix (polycaprolactone – see pages 5 and 8 and Figure 1) reinforced with inorganic particles dispersed therein, and, optionally, a coating of biomimetic hydroxyapatite (see page 1).  
Gomez’s support presents a morphology characterized by the co-existence of macropores and micropores continuously interconnected with each other (see page 5) wherein the macropores possess a size of between 50-1000 microns and the micropores a size of between 1-10 microns (see page 6). The polymeric scaffold is to have a bulk porosity of between 50-95% (see page 6). Therefore, as it was known that porous scaffolds could be produced to possess such a degree of porosity, it would have been obvious to modify Rezania’s scaffold such that it too had a degree porosity. The use of a known technique to improve similar produces in the same way is evidence of obviousness. See MPEP 2143(I)(C). As it pertains to the surface porosity, this is related to the bulk porosity of the scaffold and it would be expected that if one chose a scaffold having a bulk porosity of 95%, then this would loosely translate to a similar surface porosity.
As it pertains to the presence of “wells” on the surface of the scaffold, a well as defined by the dictionary is “a container, receptacle, or reservoir”. As each of Gomez and Rezania disclose that their scaffold possesses surface macropores (which may be seeded with mammalian cells), this structure under the broadest reasonable interpretation would be encompassed under the term “well”. The macropore or “well” (or “microwell”) of Rezania and Gomez is a receptacle/container/reservoir loaded with cells to be released therefrom. As it pertains to the limitation of the microwells being present in a “pattern’ on the surface of the scaffold, whether the macropores (wells) are in a pattern or randomly placed, such design differences are not seen as critical because the function and goal remains the same –release cells from the reservoir to a target area. It’s pointed out that changes in size and shape are considered obvious absent some evidence of criticality or unexpected results. See MPEP 2144.04. Although the instant difference here is one of order (a pattern) rather than size or shape, the rationale espoused by the MPEP would be expected to carry over to the current circumstance as the release properties/mechanism for the instant scaffold would not be substantially different from the prior art, absent evidence otherwise.
Regarding the means by which the porosity is determined, Rezania utilizes scanning electron tomography (SEM) (see Example 2, [0081]) which is analogous to computer tomography scanning (see instant claim 5). However, this particular limitation is not seen as critical as it is directed to a method of measuring a physical property rather than the physical property itself.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611